DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 06, 2022 has been entered. 
Applicant has amended claims 2, 4-6, 9, 11-13, 16, 18-20, 22-24. Claims 2, 4-6, 9, 11-13, 16, 18-20, and 22-24 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 2, 9 and 16 are in independent form.

Response to Arguments
Regarding applicant’s arguments filed September 06, 2022, applicant did not really explain why Ratiu does not teach the amended limitations. Ratiu does teach delaying in sending the batch of notifications of comments related to Eliza's photo that are aggregated within a pre-determined period of time (e.g. fifteen minutes) and after that pre-determined period of time has elapsed then send the batch notifications.  Ratiu also teaches that the batch of notifications can be in the form of a summary notification in lieu of batched notifications (i.e. a single notification).  The batch of notifications of comments related to Eliza's photo is grouped based on a particular topic/category (e.g. Eliza's photo) and the comments are related to Eliza's photo post. Therefore, Ratiu still teach applicant’s amended limitations.

Claim Objections
Claims 2, 4, 6, 9, 11, 13, 16, 18, and 20 are objected to because of the following informalities:  Regarding claims 2, 9 and 16, applicant should amend “a set of comments” to “the first comment and the subsequently received one or more comments” to avoid the interpretation of “a set of comments” being a new different set of comments that are unrelated to the subsequently received comment(s), and to amend the rest of limitations based on this suggestion.  Regarding claims 4, 11 and 18, the limitation “the one or more comments” should be amended to “the subsequently received one or more comments” to maintain a consistent referencing of the claim element.  Regarding claims 6, 13 and 20, the limitation “occupies less of a display of the user device than the several comments” should be amended something similar to “occupies less of a display space than a display space for several comments of the user device” for clarification and to avoid antecedent basis issue with respect to the limitation “the several comments”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, 20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following claims are indefinite:
Claim 6, 13, and 20 each recites the limitation “the several comments”.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 22-24 are still unclear in view of their respective parent claims.  For example, according to the parent claim 2, the transmitting of the notification for the first comment group is based on after the predetermined period of time has elapsed, however, claim 22 is claiming that the first comment group is transmitted only after the quantity of comments in the first comment group satisfies a threshold, but this leads to questions such as what happens if the quantity is satisfied before the predetermined period of time elapse? Would it still transmit the notification even if it didn’t meet the predetermined period of time? Or vice versa. Claims 23-24 recite similar limitation as in claim 22 and are rejected along the same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 4-6, 9, 11-13, 16, 18-20 and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ratiu et al. (US PGPub. No. 2017/0118303; Filed: Oct. 26, 2015) (hereinafter Raitu).

In reference to independent claim 2:
Ratiu teaches a computer-implemented method comprising: determining that a first comment has been received in connection with a particular social media post; determining that, before the predetermined period of time after receiving the first comment elapses, one or more comments has subsequently been received;  delaying transmission of a notification regarding the first comment and the subsequently received one or more comments to the user device until the predetermined period of time after receiving the first comment elapses; grouping, into a first comment group, a set of comments received during the predetermined period of time, wherein the first comment group includes at least the first comment, and wherein the grouping is based on at least the following grouping criteria: (1) the set of comments corresponding to a particular topic or category and (2) the set of comments corresponding to a particular social media post; and transmitting, after the predetermined period of time has elapsed, a notification to the user device that provides the first comment group (i.e. ....With social-networking applications, users may connect, communicate, and share information with other users in their social networks....a number of the received notifications may be comments related to a photo shared by Eliza... the notification-providing system determines a sending time to send the aggregated notifications based at least in part on determining that a pre-determined amount of time that has elapsed from the receipt time of the most recent notification in the queue ....a batch of three notifications of activity related to Eliza's photo (e.g., likes or comments) may be in the queue and the policy engine may determine the pre-determined time period for comments on Eliza's photo is approximately fifteen minutes... if there is no new activity related to Eliza's posted photo within fifteen minutes of the most recent notification, the batch of notifications is sent to Eliza... a summary of the aggregated notifications and send the notification summary... in place of the batched notifications..... - Paragraphs 4, 47, 91-96). 

In reference to claim 4:
Ratiu teaches the method of claim 2, wherein individual notifications regarding each of the first and the one or more comments are not transmitted to the user device during the predetermined period of time after receiving the first comment (i.e. ... notifications of comments to Eliza's photo made by people connected to Eliza (e.g., friends) may be batched together in the queue... a pre-determined amount of time of fifteen minutes... a batch of three notifications of activity related to Eliza's photo (e.g., likes or comments) may be in the queue.... - Paragraphs 91-96). 

In reference to claim 5:
Ratiu teaches the method of claim 2, wherein the notification regarding the first comment group comprises a push notification for display by the user device (i.e. .... Information may be pushed to a client system... notifications 312 may be displayed... - Paragraphs 46, 86, 96). 

In reference to claim 6:
Ratiu teaches the method of claim 2, further comprising transmitting a representation of the first comment group to the user device, wherein the representation occupies less of a display of the user device than the several comments (i.e. ... notifications 312 may be displayed in the system tray of a computing device... batch notifications 312... - Paragraphs 86, 88, 96). 

In reference to independent claim 9:
A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: determining that a first comment has been received in connection with a particular social media post; determining that, before the predetermined period of time after receiving the first comment elapses, one or more comment has subsequently been received; delaying transmission of a notification regarding the first comment and the subsequently received one or more comments to the user device until the predetermined period of time after receiving the first comment elapses; grouping, into a first comment group, a set of comments received  during the predetermined period of time, wherein the first comment group includes at least the first comment, and wherein the grouping is based on at least the following grouping criteria: (1) the set of comments corresponding to a particular topic or category and (2) the set of comments corresponding to a particular social media post; and transmitting, after the predetermined period of time has elapsed, a notification to the user device that provides the first comment group.
- Claim 9 contains substantially similar subject matter as in claim 2, and is rejected along the same rationale.  Ratiu teaches a computer-readable non-transitory storage medium in paragraph [0129].

In reference to claim 11:
The medium of claim 9, wherein individual notifications regarding each of the first and the one or more comments are not transmitted to the user device during the predetermined period of time after receiving the first comment. 
- Claim 11 contains substantially similar subject matter as in claim 4, and is rejected along the same rationale.

In reference to claim 12:
The medium of claim 9, wherein the notification regarding the first comment group comprises a push notification for display by the user device. 
- Claim 12 contains substantially similar subject matter as in claim 5, and is rejected along the same rationale.

In reference to claim 13:
The medium of claim 9, wherein the operations comprise transmitting a representation of the first comment group to the user device, wherein the representation occupies less of a display of the user device than the several comments. 
- Claim 13 contains substantially similar subject matter as in claim 6, and is rejected along the same rationale.

In reference to independent claim 16:
A system comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing instructions, that when executed by the one or more computers, perform operations comprising: determining that a first comment has been received in connection with a particular social media post; determining that, before the predetermined period of time after receiving the first comment elapses, one or more comment has subsequently been received;  delaying transmission of a notification regarding the first comment and the subsequently received one or more comments to the user device until the predetermined period of time after receiving the first comment elapses; grouping, into a first comment group, a set of comments received during the predetermined period of time, wherein the first comment group includes at least the first comment, and wherein the grouping is based on at least the following grouping criteria: (1) the set of comments corresponding to a particular topic or category and (2) the set of comments corresponding to a particular social media post; and transmitting, after the predetermined period of time has elapsed, a notification to the user device that provides the first comment group.
- Claim 16 contains substantially similar subject matter as in claim 2, and is rejected along the same rationale.  Ratiu teaches the system in paragraphs [0119]-[0131].

In reference to claim 18:
The system of claim 16, wherein individual notifications regarding each of the first and the one or more comments are not transmitted to the user device during the predetermined period of time after receiving the firs comment. 
- Claim 18 contains substantially similar subject matter as in claim 4, and is rejected along the same rationale.

In reference to claim 19:
The system of claim 16, wherein the notification regarding the first comment group comprises a push notification for display by the user device. 
- Claim 19 contains substantially similar subject matter as in claim 5, and is rejected along the same rationale.

In reference to claim 20:
The system of claim 16, wherein the operations comprise transmitting a representation of the first comment group to the user device, wherein the representation occupies less of a display of the user device than the several comments. 
- Claim 20 contains substantially similar subject matter as in claim 6, and is rejected along the same rationale.

In reference to claim 22: 
Ratiu teaches the method of claim 2, wherein the notification regarding the first comment group is transmitted only after determining that a quantity of comments in the first comment group satisfies a threshold (i.e. ....the push thresholds may be determined based on predicting conversion rates (e.g., CTR) from past user history. Push thresholds may be calculated at pre-determined periods of time (e.g., every day) based on the previous week's conversion history...The notification delivery service may schedule the notification for delivery....upon determining a threshold criteria of the notification has been reached...a particular CTR threshold for the type of notification has been satisfied.... - Paragraphs 9, 31).  

In reference to claim 23: 
The medium of claim 9, wherein the notification regarding the first comment group is transmitted only after determining that a quantity of comments in the first comment group satisfies a threshold.
- Claim 23 contains substantially similar subject matter as in claim 22, and is rejected along the same rationale.

In reference to claim 24: 
The system of claim 16, wherein the notification regarding the first comment group is transmitted only after determining that a quantity of comments in the first comment group satisfies a threshold.
- Claim 24 contains substantially similar subject matter as in claim 22, and is rejected along the same rationale.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174